Citation Nr: 0204967	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-12 567A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 19, 1991, 
for the grant of service connection for ulcerative colitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION


The appellant had active service from October 1961 to May 
1963.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating determinations by the Montgomery Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
decision dated December 22, 1999, the Board denied the appeal 
seeking an effective date earlier than July 19, 1991, for the 
grant of service connection for ulcerative colitis.  
Reconsideration of this decision was denied by the Board in 
April 2000.  

Subsequently, this case was appealed to the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court).  
Notification was subsequently received of the appellant's 
death on February [redacted], 2001.  By Order dated April 15, 2002, 
the Court then recalled its mandate and prior Order of 
June 20, 2001; vacated the Board decision of December 22, 
1999; and dismissed the appeal to the Court for lack of 
jurisdiction due to the appellant's death.  The case has now 
been returned to the Board for further action.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1961 to May 1963.

2.	On March 16, 2001, the Board was notified by the 
Montgomery RO that the veteran died on February [redacted], 2001.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



